          Case 2:20-cv-01447-TLN-EFB Document 10 Filed 09/30/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   HEATHER LUNDBOM, an individual,             Case No.: 2:20-CV-01447-TLN-EFB
                                                 Judge: Hon. Troy L. Nunley
12
                Plaintiff,
13                                               ORDER TO REMAND
14
          vs.
                                                 Filed:   June 8, 2020
15   FCA US, LLC, a Delaware Limited             Removed: July 7, 2020
16   Liability Company, and DOES 1 through
     10, inclusive,
17
18              Defendants.
19
20
21
22
23
24
25
26
27
28

                                             1
                                                                   ORDER TO REMAND
                                                                2:20-CV-01447-TLN-EFB
          Case 2:20-cv-01447-TLN-EFB Document 10 Filed 09/30/20 Page 2 of 2



 1        Upon consideration of the parties’ Stipulation, it is hereby ordered that this
 2   action is REMANDED to the Superior Court of California, County of San Joaquin.
 3
 4        IT IS SO ORDERED.
 5
 6
 7   Dated: September 29, 2020
                                                      Troy L. Nunley
 8                                                    United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                                                                       ORDER TO REMAND
                                                                    2:20-CV-01447-TLN-EFB
